Case 0:18-cv-62593-DPG Document 126 Entered on FLSD Docket 04/15/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                 Plaintiff,
                                                          Case No.: 18-cv-62593-DPG
         vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                 Defendants.



                FTC’S OPPOSITION TO DEFENDANT DORFMAN’S
          MOTION TO EXCLUDE PURSUANT TO THE BEST EVIDENCE RULE

         In Defendant Steven Dorfman’s desperation1 to prevent the Court from considering the

  sworn testimony of some of his victims, he again ignores a clear prior ruling from the Court and

  has filed yet another frivolous last-minute motion. This time, Dorfman ignores the Court’s

  unambiguous order admitting such evidence for purposes of tomorrow’s preliminary injunction

  hearing. (D.E. 113). Moreover, Dorfman brings this motion more than two months after

  receiving the information on which the motion is based, but only hours before the scheduled

  hearing. The motion should plainly be denied.

         As the Federal Trade Commission (“FTC”) has said in its recent filings, it welcomes the

  Court’s careful review of the transcripts of sales call recordings between consumer declarants

  and Dorfman’s telemarketers. The transcripts are compelling evidence of Defendants’ fraud, but

  in addition the declarations reflect the consumers’ impressions of their interactions with


  1
   Dorfman’s irresponsible and unfounded claims of ethical violations on the part of FTC counsel
  do not even merit a response.
                                                   1
Case 0:18-cv-62593-DPG Document 126 Entered on FLSD Docket 04/15/2019 Page 2 of 3



  Dorfman’s telemarketers and their understanding of what they were being sold. The declarations

  also include information well beyond the scope of the sales call transcripts, including the

  devastating effects that Dorfman’s deception has had on their lives. The Court is clearly capable

  of reviewing and weighing both the transcripts themselves and consumers’ descriptions of the

  sales call and other aspects of Defendants’ scheme in their declarations.

         The FTC provided the underlying consumer information presented in the motion to

  Dorfman on February 8, 2019 – more than two months ago. Yet to deflect from his lack of even

  a colorable defense, Dorfman waited until just hours before the long-scheduled Preliminary

  Injunction hearing to file this motion with the Court. The Court has already ruled to admit this

  evidence, which is particularly appropriate for consideration at this preliminary phase of the

  litigation. Accordingly, Dorfman’s last-minute motion should be denied.



  Dated: April 15, 2019                 Respectfully submitted,

                                        ALDEN F. ABBOTT
                                        General Counsel

                                        /s/ Elizabeth C. Scott
                                        ELIZABETH C. SCOTT, Special Bar No. A5501502
                                        escott@ftc.gov; (312) 960-5609
                                        JAMES H. DAVIS, Special Bar No. A5502004
                                        jdavis@ftc.gov; (312) 960-5611
                                        JOANNIE WEI, Special Bar No. A5502492
                                        jwei@ftc.gov; (312) 960- 5607

                                        Federal Trade Commission
                                        230 S. Dearborn Street, Suite 3030
                                        Chicago, Illinois 60604
                                        Telephone: (312) 960-5634
                                        Attorneys for Plaintiff
                                        FEDERAL TRADE COMMISSION




                                                   2
Case 0:18-cv-62593-DPG Document 126 Entered on FLSD Docket 04/15/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this April 15,
  2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
  CM/ECF system, which generates a notice of filing to all counsel of record.



                                                    /s/ Elizabeth C. Scott
                                                    ELIZABETH C. SCOTT,
                                                    Special Bar No. A5501502




                                               3
